Citation Nr: 1114905	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from September 1956 to August 1958.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In January 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete notice in letters dated in January 2005 and March 2006, and the claim was readjudicated in an April 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has bilateral hearing loss disability as a result of his service on a flight line in the U.S. Navy in the 1950s.  Based on the nature of his service, the Board will concede that he was exposed to acoustic trauma during service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The service treatment records do not contain any complaints or findings of hearing problems.  Whispered voice testing at service separation showed 15/15 hearing in each ear.  Private medical evidence shows diagnosed bilateral moderate to severe sensorineural hearing loss in February 1998, and private audiogram completed at that time appears to show hearing loss for VA purposes.  A February 1998 private treatment record noted that the Veteran had been seen in the early 1980s with left ear hearing problems and had used hearing aids.

VA audiometric testing in November 2005 and January 2007 yielded results that were deemed inconsistent and unreliable, and the VA examiners provided statements to the effect that it was less likely that any current hearing loss would be related to military acoustic trauma.  These examiners' opinions appeared to be based, at least in part, on the service separation examination findings.  

The Board remanded the case for a new examination with an opinion that would take into consideration all the evidence of record including that pertinent to service.  Hensley, 5 Vet. App. at 159-60.

A VA audiological examination was conducted in March 2010.  The Veteran reported that he worked on flight lines in service and had significant noise exposure from aircraft.  He also reported training with a .45 caliber automatic pistol.  Audiological testing was attempted; however, the results showed poor inter-test consistency, bilaterally, and the Veteran was uncooperative to reinstruction.  He did not repeat words when requested but instead rhymed words from a list and repeated words previously used.  The audiologist stated that the Veteran's hearing loss could not be determined and that further results obtained in this evaluation should be considered inadequate for rating purposes of any kind.

The Veteran was also seen at a VA ear, nose, and throat examination in March 2010.  The examiner, a VA physician, reviewed the claims folder including the recent audiometry report.  He also indicated that he read the Board's previous remand.  Examination showed bilateral tympanic membranes that were normal.  The diagnosis was history of possible impaired hearing.  The examiner stated that the Veteran reported being aware of hearing loss as early as 1966, approximately eight years after separation from service.  He also reported attempting to use hearing aids beginning in 1983.  The examiner noted that no hearing loss was noted during service and that the whisper test at separation was normal; he noted that the whisper test was the standard of what was used at the time, and that there was no indication that the Veteran had hearing loss at that time.  He stated,

I am unable to provide evidence that might provide causation or a nexus between the Veteran's current hearing problem and military service, specifically military noise exposure.  It would appear that this Veteran has had hearing loss subsequent to separation from service from a combination of genetic and environmental factors that have occurred subsequent to separation from service.  In any case, it is my opinion that it is less likely than not the Veteran's current hearing loss is causally related to the Veteran's military service, including military noise exposure.

The Veteran's representative has argued that the March 2010 VA examinations were inadequate and that the Veteran should be scheduled for new examinations.  The Board disagrees.  It was the Veteran's lack of cooperation with the audiological testing that resulted in unusable results.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  Nevertheless, based on the February 1998 private audiological findings, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether the current hearing loss is related to the Veteran's period of active service, and the March 2010 VA physician's opinion adequately addresses that issue.  

The record indicates that the first documented hearing loss complaints were in the early 1980s.  The Veteran has also reported that he began experiencing hearing loss in the mid 1960s, approximately eight years after his separation from service.  The Board finds that the totality of the Veteran's statements does not show continuity of symptomatology of bilateral hearing loss symptoms since service.  See Jandreau, supra.  As to a causal relationship between his current hearing loss and service, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss is not lay-observable and requires medical expertise.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The March 2010 VA physician's opinion is against a finding that the Veteran's current bilateral hearing loss is related to noise exposure in service more than five decades ago.  There is simply no competent evidence of record linking the current hearing loss, first documented many years after active duty, to any incident of service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Therefore, the weight of the competent and credible evidence demonstrates that the Veteran's current bilateral hearing loss began many years after his active duty and was not caused by any noise exposure in or incident of service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


